DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 05, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of claims
Claims 1-20 are pending, of which claims 1-20 are rejected under 35 U.S.C. 103.

Claims 1, 7, 8, 12, 13, 15 and 17-20 are amended.
No claims are canceled.
No claims are newly added.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. US 2019/0206524 A1 (hereinafter ‘Baldwin’) in view of DiLella et al. US 2012/0173281 A1 (hereinafter ‘DiLella’).

As per claim 1, Baldwin disclose, A computer-implemented method (Baldwin: paragraph 0033: disclose computer-implemented), comprising:
receiving (Baldwin: paragraph 0090: disclose a request, where the healthcare cognitive system receiving the request), from a text field of a user interface (Baldwin: paragraph 0090: user interface on a client in a format that can be parse, which implies that the request is in text format as disclosed in Fig. 5), input text strings containing 5medical data (Baldwin: Fig. 5 and paragraph 0072: disclose the text strings contains medical data); 
identifying ((Baldwin: Fig. 5 and paragraph 0072: disclose detecting ‘identifying’), based on language semantics and grammatical structure (Baldwin: paragraph 0072: disclose natural language processing engine and examiner argues that NLP will do language semantic and grammatical structure), a keyword and one or more medical data values from the input text strings (Baldwin: paragraph 0072 and Fig. 5: disclose data values the term “history” and “immobilization”); 
providing the keyword as an input to a query of a medical data category database (Baldwin: paragraph 0072: disclose the detected phrase as input “history of hemoptysis”), wherein the medical data category database stores a plurality of medical data categories (Baldwin: paragraph 0072 and Fig. 5: disclose where the categories are “social history”, “past medical history” and many more), each entry in 10the medical data category database including one of the plurality of medical data categories in a first field and one or more keywords in a second field (Baldwin: paragraph 0072 and Fig. 5: disclose the category where the category is “past medical history” where the keyword “history” is included in the category); 
receiving, from the medical data category database, one or more medical  data categories associated with the keyword, the one or more medical data categories including a first medical data category (Baldwin: paragraph 0072 and Fig. 2: disclose the category of the clinical concepts e.g. “past medical history”).
It is noted, however, Baldwin did not specifically detail the aspects of
retrieving, from a template database, a first template associated with the first medical data category, the first template including one or more fixed blocks comprising pre-determined text strings of an expression for the first medical data category and one or more variable blocks for a medical data value of the one or more medical data values that is a value for the first medical data category; 
inserting the medical data value of the one or more medical data values from the input text strings corresponding to the keyword into a variable block of the first template to generate one or more replacement text strings representing (a) the expression for the first medical data category and (b) the medical data value; and 
displaying the replacement text strings in place of the input text strings in the text field as recited in claim 1.
On the other hand, DiLella achieved the aforementioned limitations by providing mechanisms of
retrieving (DiLella: paragraph 0148: disclose choosing, examiner interpret choosing as retrieving), from a template database (DiLella: paragraph 0148: disclose choosing a document template is to be utilized for this specific document), a first template associated with the first medical data category, the first template including one or more fixed blocks comprising pre-determined text strings of an expression for the first medical data category and one or more variable blocks for a medical data value of the one or more medical data values that is a value for the first medical data category (DiLella: paragraph 0113 and paragraph 0114: disclose a report with pre-stored selected passages, which examiner equates to fixed blocks and report template has narrated impressions, which examiner equates to variable blocks which selection of in response to category); 
inserting the medical data value of the one or more medical data values from the input text strings corresponding to the keyword into a variable block of the first template to generate one or more replacement text strings representing (a) the expression for the first medical data category and (b) the medical data value (DiLella: paragraph 0113: disclose practitioner or an assistant logs onto the networked computer system to produce reports from the selections, data and narrations that were entered during subject encounters); and 
displaying the replacement text strings in place of the input text strings in the text field (DiLella: paragraph 0071: disclose alternative option for that category that does not fit the description that is pre-stored. Selection of the alternative option, which might be termed “remarkable” or similar descriptive expression).
Baldwin and DiLella are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Document Management Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Baldwin and DiLella because they are both directed to document management systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of DiLella with the method described by Baldwin in order to solve the problem posed.
The motivation for doing so would have been to physicians' practices, reduces the time spent on dictation to a minimum, enables rich customized content and is associated with data accessibility features that facilitate the production of reports and the recording of associated information (DiLella: paragraph 0022). 
Therefore, it would have been obvious to combine DiLella with Baldwin to obtain the invention as specified in instant claim 1.

As per claim 17, Baldwin disclose, An apparatus comprising: a memory that stores a set of instructions; and a hardware processor configured to execute the set of instructions to (Baldwin: paragraph 0021: disclose an apparatus and computer): remaining limitation in this claim 17 are similar to the limitations in claim 1. Therefore, examiner rejects the remaining limitations in claim 17 under the same rationale as claim 1.

As per claim 19, Baldwin disclose, A non-transitory computer readable medium storing instructions that, when executed by a hardware processor, causes the hardware processor to (Baldwin: paragraph 0110: disclose computer readable storage medium): remaining limitation in this claim 19 are similar to the limitations in claim 1. Therefore, examiner rejects the remaining limitations in claim 19 under the same rationale as claim 1.

Claims 2-16,18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Baldwin et al. US 2019/0206524 A1 (hereinafter ‘Baldwin’) in view of DiLella et al. US 2012/0173281 A1 (hereinafter ‘DiLella’) as applied to claims 1, 17 and 19 above, and further in view of Randall C. Walker US 2017/0046311 A1 (hereinafter ‘Walker’).

As per claim 2, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
determining, from the medical data category database and based on the keyword, one or more candidate replacement text strings; displaying the one or more candidate replacement text strings in the user 5interface; receiving a selection of one of the one or more candidate replacement text strings in the user interface; and determining the selected one of the one or more candidate replacement text strings as the replacement text strings as recited in claim 2.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
determining, from the medical data category database and based on the keyword, one or more candidate replacement text strings; displaying the one or more candidate replacement text strings in the user 5interface; receiving a selection of one of the one or more candidate replacement text strings in the user interface; and determining the selected one of the one or more candidate replacement text strings as the replacement text strings (Walker: paragraph 0018: disclose the user-based interaction with the enhanced text and response to users’ inputs with sentence-specific responses and paragraph 0039: disclose user to modify a text analysis software to improve performance).
Baldwin, DiLella and Walker are analogous art because they are from the “same field of endeavor” and both from the same “problem-solving area”. Namely, they are both from the field of “Document Management Systems”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the systems of Baldwin, DiLella and Walker because they are both directed to document management systems and both are from the same field of endeavor. The skilled person would therefore regard it as a normal option to include the restriction features of Walker and DiLella with the method described by Baldwin in order to solve the problem posed.
The motivation for doing so would have been for altering text presentation to increase reading accuracy, efficiency, and retention (Walker: paragraph 0009). 
Therefore, it would have been obvious to combine Walker and DiLella with Baldwin to obtain the invention as specified in instant claim 2.

As per claim 3, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
wherein the one or more candidate replacement text strings are determined based on the keywords associated with the one or more candidate replacement text strings matching the extracted keyword as recited in claim 3.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
wherein the one or more candidate replacement text strings are determined based on the keywords associated with the one or more candidate replacement text strings matching the extracted keyword (Walker: paragraph 0043: disclose groups of words that are used to enhance the documents).

As per claim 4, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 3 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
wherein the keywords associated with the one or more candidate replacement text strings include non-English text strings; and wherein the one or more candidate replacement text strings are in English as recited in claim 4.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
wherein the keywords associated with the one or more candidate replacement text strings include non-English text strings (Walker: paragraph 0005: disclose natural spoken language in text form. Examiner argues that the spoken language can be a non-English text); and wherein the one or more candidate replacement text strings are in English (Walker: paragraph 0005: disclose natural spoken language in text form. Examiner believes the example given as English).

As per claim 5, most of the limitations of this claim have been noted in the rejection of claims 1 and 2 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
wherein the one or more candidate replacement text strings are determined based on a degree of similarity between the keywords associated with the one or more candidate replacement text strings and the extracted keyword exceeding a pre-determined threshold as recited in claim 5.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
wherein the one or more candidate replacement text strings are determined based on a degree of similarity (Walker: paragraph 0055: disclose number of spelling similarities between words in the phrase) between the keywords associated with the one or more candidate replacement text strings and the extracted keyword exceeding a pre-determined threshold (Walker: paragraph 0028: disclose frequency threshold to identity which ordered word-pairs).

As per claim 6, most of the limitations of this claim have been noted in the rejection of claims 1, 2 and 5 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
wherein the one or more candidate replacement text strings comprise a plurality of candidate replacement text strings; and wherein the method further comprises: ranking the plurality of candidate replacement text strings; and  5displaying the plurality of candidate replacement text strings in the user interface based on the ranking as recited in claim 6.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
wherein the one or more candidate replacement text strings comprise a plurality of candidate replacement text strings; and wherein the method further comprises: ranking the plurality of candidate replacement text strings; and  5displaying the plurality of candidate replacement text strings in the user interface based on the ranking (Walker: paragraph 0051: disclose rule modifying the ranking parts of speech and examiner argues that class rank of 1 of segment of text having a weight greater than 35 percent).

As per claim 7, most of the limitations of this claim have been noted in the rejection of claim 1, 2, 5 and 6 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
wherein the ranking is based on the one or more data values as recited in claim 7.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
wherein the ranking is based on the one or more data values (Walker: paragraph 0051: disclose rule modifying the ranking parts of speech and examiner argues that class rank of 1 of segment of text having a weight greater than 35 percent).

As per claim 8, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 5, 6 and 7 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
wherein each of the plurality of candidate replacement text strings is associated with a category in the medical data category database; wherein each category is associated with a probability distribution of data values; and 5wherein the ranking is determined based on a likelihood of the category associated with the respective candidate replacement text strings being correctly associated with the one or more data values, the likelihood being determined based on the probability distribution of the category associated with the respective candidate replacement text strings as recited in claim 8.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
wherein each of the plurality of candidate replacement text strings is associated with a category in the medical data category database; wherein each category is associated with a probability distribution of data values (Walker: paragraph 0030: disclose increased probability that each word belong to separate phrases); and 5wherein the ranking is determined based on a likelihood of the category associated with the respective candidate replacement text strings being correctly associated with the one or more data values, the likelihood being determined based on the probability distribution of the category associated with the respective candidate replacement text strings (Walker: paragraph 0051: disclose rule modifying the ranking parts of speech and examiner argues that class rank of 1 of segment of text having a weight greater than 35 percent).

As per claim 9, most of the limitations of this claim have been noted in the rejection of claims 1, 2, 5, 6 and 7 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
wherein the ranking is based on a history of selection of the candidate replacement text strings by a user as recited in claim 9.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
wherein the ranking is based on a history of selection of the candidate replacement text strings by a user (Walker: paragraph 0051: disclose rule modifying the ranking parts of speech and examiner argues that class rank of 1 of segment of text having a weight greater than 35 percent and examiner argues that the greater weight is similar to user history of selection).

As per claim 10, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Baldwin disclose, wherein the input text strings are first input text strings; wherein the keyword is first keyword; wherein the method further comprises: receiving, from the text field, second input text strings;  5extracting, from the second input text strings, a second keyword; determining that the second keyword is not in the medical data category database; and responsive to determining that the second keyword is not in the medical data category database, adding the second keyword to the medical data category database (Baldwin: paragraph 0065: disclose knowledge base created by the National Library of Medicine. Examiner argues that the limitation is about adding to database which is similar to creating Library of Medicine).

As per claim 11, most of the limitations of this claim have been noted in the rejection of claims 1 and 10 above.
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
removing the second input text strings from being displayed in the text field as recited in claim 11.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of 
removing the second input text strings from being displayed in the text field (Walker: paragraph 0033: disclose the inter-word tag is removed to prevent leading to major errors in the sentence structure).

As per claim 12, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
determining, from historical medical data sequences, and the first category, a second category of medical data the user is likely to enter into the text field after the input text strings; 5determining prediction text strings representing the second category; and displaying the prediction text strings with the replacement text strings in the text field as recited in claim 12.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
determining, from historical medical data sequences, and the first category, a second category of medical data the user is likely to enter into the text field after the input text strings; 5determining prediction text strings representing the second category; and displaying the prediction text strings with the replacement text strings in the text field (Walker: paragraph 0074: disclose inserting words ‘data value’ in a text presentation modification and paragraph 0085: disclose to display enhanced text can be stored with additional visual attributes and examiner argues that the invention is to enhance the existing text which is being accomplished by the prior art).

As per claim 13, most of the limitations of this claim have been noted in the rejection of claims 1 and 12 above. In addition, Baldwin disclose, wherein the historical medical data sequences comprises a graph comprising a plurality of nodes connected by directional edges; 
wherein each node represents a category of the plurality of categories stored in the 5medical data category database; wherein a pair of nodes are connected by a pair of directional edge, each directional edge within the pair being associated with a weight indicative of a likelihood of one node of the pair transitioning to another node of the pair; and wherein the next set of medical data is determined based on:  10determining a first node of the plurality of nodes corresponding to the first category; and identifying a second node based on the weights of the outgoing directional edges from the first node; and determining the second category represented by the second node (Baldwin: paragraph 0068: disclose a graphical model ensures that each concept ‘category’ within the unstructured text).

As per claim 14, most of the limitations of this claim have been noted in the rejection of claim 1 above. 
It is noted, however, neither Baldwin nor DiLella specifically detail the aspects of
storing the replacement text strings as unstructured medical data of a medical record of a patient as recited in claim 14.
On the other hand, Walker achieved the aforementioned limitations by providing mechanisms of
storing the replacement text strings as unstructured medical data of a medical record of a patient (Walker: paragraph 0093: disclose enhancing medical texts).

As per claim 15, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Baldwin disclose, creating a pairing between the first category and the one or more data values; and storing the pairing in a medical data database as structured medical data of a medical record of a patient (Baldwin: Fig. 5: disclose creating pairing between the unstructured and detected types).

As per claim 16, most of the limitations of this claim have been noted in the rejection of claim 1 above. In addition, Baldwin disclose, wherein the keyword and the input text strings are identified based on a natural language processor (NLP) model (Baldwin: paragraph 0019: disclose Natural Language Processing (NLP)).

As per claim 18, limitations of this claim are similar to claim 12. Therefore, examiner rejects these limitations under the same rationale as claim 12.

As per claim 20, limitations of this claim are similar to claim 12. Therefore, examiner rejects these limitations under the same rationale as claim 12.

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Pat. US 11,170,154 B1 disclose “Linguistically-driven automated text formatting”
US Pat. US 11,157,532 B2 disclose “Hierarchical target centric pattern generation”
US Pat. US 9,852,124 B2 disclose “Dynamic portmanteau word semantic identification”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAVAN MAMILLAPALLI whose telephone number is (571)270-3836.  The examiner can normally be reached on M-F. 8am - 4pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAVAN MAMILLAPALLI/
Primary Examiner, Art Unit 2159